Citation Nr: 1808294	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  13-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to August 1981 in the United States Army. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New, York, New York. 

The Board remanded the issue for additional development in February 2014, March 2015, and November 2015.  


FINDING OF FACT

The evidence does not indicate that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claims and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16(a).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to show unemployability.  A high rating in itself is recognition that the impairment makes it difficult to secure or follow employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  

Thus, the Board must evaluate whether there are circumstances in a veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. § § 3.341(a), 4.16, 4.19.  See Van Hoose, 4 Vet. App. at 363.  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.


The Veteran is service connected for sleep apnea, rated at 50 percent; lumbar spine degenerative disc disease, rated at 20 percent; tinnitus, rated at 10 percent; residuals of a nasal fracture, and rated at 10 percent.  He is also service connected and has noncompensable ratings for right and left knee arthralgia and bilateral hearing loss.  His combined disability rating is 70 percent.  Thus, the Veteran satisfies the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for TDIU.

A November 2004 VA treatment record indicates that the Veteran stated that he had difficulty urinating and that such contributed to his inability to keep a job and caused sleep disturbance.  In December 2004, it was noted that he was fired from his last job in security because he could not get along with others.  In January 2005, it was noted that he was doing maintenance work.

An April 2009 VA treatment record indicates that the Veteran lost his housing and numerous jobs due to outbursts of anger.  In December 2009, it was noted that the Veteran was homeless and living in a shelter.  He stated that he had been employed as a security guard but lost his job after he was arrested on an assault charge.  He also reported that he lost one job for using heroin and cocaine on the job.

The report of a September 2010 VA spine examination indicates that the Veteran stated that he had been unemployed since July 2009.  He reported that the pain in his neck and back presented problems where he was unable to work and lost several jobs.  On examination, he was able to walk from the waiting room to the examination room, which was approximately 40 feet.  Range of motion of the thoracolumbar spine was to 60 degrees of forward flexion with pain beginning at 55 degrees.  Extension was to neutral with complaints of pain in the neutral position.  Left lateral flexion was to 20 degrees and right lateral flexion was to 25 degrees with pain at the extremes.  Right lateral rotation was to 20 degrees with discomfort.  Left lateral rotation was to 20 degrees.  After three repetitions, range of motion was unchanged.  The Veteran complained of significant increase in discomfort with guarding and groaning especially with extension.  

During an April 2014 VA examination, the Veteran complained of low back pain (7-8/10) radiating into both buttocks and occasionally both thighs.  He denied having a history of incapacitating episodes.  He stated that pain was constant and that walking too much increased his pain.  He did not walk with any assistive devices and was able to walk two to three blocks with back support.  He stated that he last worked in security in July 2009.  He stated that the pain in his back presented problems where he was unable to work and lost several jobs.  He also stated he could not work secondary to mental and memory problems, schizophrenia, and secondary to the back.  He stated that he had flare-ups four times a month, which he treated with medication and rest.  He had no hospital visits for pain.  

On physical examination, range of motion was to 70 degrees of forward flexion; extension was to 10 degrees; right and left lateral flexion was to 20 degrees; and right and left lateral rotation was to 20 degrees.  Pain occurred at the endpoints of each measurement.  After repetitive testing, forward flexion was limited to 65 degrees.  Otherwise range of motion was unchanged.  There was no localized tenderness, muscles spasms, or guarding.  

The examiner opined that it was "at least as likely as not that the Veteran is unable to follow substantially gainful employment due to lower back pain, memory problem, schizophrenia and not due to solely his service-connected back pain."

A May 2015 VA examination for sleep apnea indicates that the Veteran stated that he only used his CPAP machine three days a week and experienced daytime sleepiness on those days.  The examiner indicated that the Veteran's sleep apnea would not impact his ability to work if he used his CPAP machine as directed, i.e., daily.

A May 2015 VA medical opinion was obtained from an audiologist.  She opined that that given that the Veteran reported hearing very well with his hearing aids and given that he stated that his tinnitus did not interfere with his functioning when he was aided, it was believed that his hearing loss and tinnitus would not preclude him from obtaining or maintaining gainful employment.  The examiner noted that his hearing loss might however impact his ability to converse in the presence of background noise or while speaking on the telephone.

The report of a June 2015 VA examination indicates that the Veteran complained of pain at rest radiating into both buttocks and occasional both thighs.  He did not indicate that he had any flare-ups.  He stated that he was unable to stand or sit for long periods and was limited in his ability to bend and lift.  On physical examination, range of motion of the thoracolumbar spine was to 70 degrees of forward flexion, 10 degrees of extension, 20 degrees of right and left lateral flexion, and 20 degrees of right and left lateral rotation.  After three repetitions, there was no change in range of motion.  Pain was noted on forward flexion.  There was no evidence of pain with weight bearing.  There was no localized tenderness, guarding, or muscle spasms.  It was noted that he occasionally used a back brace.  

The examiner noted that the Veteran had been working as a security guard and reported that he was unable to work secondary to severity and decrease range of motion, difficulty sitting and standing for prolonged periods of time (less than half an hour) and that he lost several jobs.  He also stated that he could not work secondary to other reasons like mental, memory problems and schizophrenia.  The examiner opined that it was "as least as likely as not that the veteran was unable to secure or follow substantially gainful employment secondary to chronic low back pain.  neck [sic] and knee pain based on the history above."

In this case, the Board finds the most probative evidence weighs against finding that the Veteran is unable to secure and follow a substantially gainful occupation solely due to his service-connected disabilities.  The evidence indicates that the Veteran was unable to maintain employment due to his anger outbursts, use of illegal drugs, and arrest for assault.  The Board finds that the contemporaneous reports are more probative than his later statements that he could not work because of back pain and lost several jobs because of this.  The April 2014 and June 2015 VA examiners both indicated that the Veteran was unable to work due to back pain as well as a number of nonservice-connected conditions.  The April 2014 VA examiner specifically stated, however, that the Veteran was not unable to work solely due to his low back disability.   The evidence indicates that the Veteran experiences low back pain and has limited range of motion for which he is receiving a 20 percent rating.  His combined 70 percent disability rating is, in and of itself, acknowledgement that his service-connected disabilities impair his earning capacity.  However, the Board does not find that his service-connected disabilities, alone, render him unable to secure or follow a substantially gainful occupation.  

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009).  
Accordingly, entitlement to TDIU must be denied.


ORDER

Entitlement to TDIU is denied.




____________________________________________
KRISTIN HADDOCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


